EXHIBIT 10.2

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

 

        THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment “) is entered into
as of June 30, 2009, by and between PRO-DEX, INC., a Colorado corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“BANK”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of November 1, 2007, as amended from time to time (“Credit Agreement”).

 

            WHEREAS, Bank and Borrower have agreed to certain changes in the
terms and conditions set forth in the Credit Agreement and have agreed to amend
the Credit Agreement to reflect said changes.

 

            NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Credit Agreement shall be amended as follows:

 

1.         Sections 4.9 (c) and (e) are hereby deleted in its entirety, and the
following substituted therefor:

 

                   “(c)        Net Income after taxes not less than $1.00 on an
annual basis, determined as of each fiscal year end, provided, however, that
Borrower may incur a net loss for either the fiscal year ending 2009 or the
fiscal year ending 2010 of up to $2,957,000.00 resulting from the write-off of
the Borrower’s “Intraflow” product during such year (“Intraflow Write-off”) and
the amount of the deferred tax asset allowance taken in the fiscal quarter
ending March 31, 2009.

 

                   (e)          Fixed Charge Coverage Ratio not less than 1.25
to 1.0 as of each fiscal quarter end, determined on a rolling 4 quarter basis,
with “Fixed Charge Coverage Ratio” defined as the aggregate of net profit after
taxes (excluding any Intraflow Write-off during any period permitted herein and
the mount of the deferred tax asset allowance taken in the quarter ending March
31, 2009) plus depreciation expense, cash capital contributions and increases in
subordinated debt minus dividends, distributions and decreases in subordinated
debt, divided by the aggregate of all principal payments made on CPLTD and all
capitalized lease payments.”

 

--------------------------------------------------------------------------------



 

 

2.         Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

3.         Borrower hereby remakes all representations and warranties contained
in the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

   

 

WELLS FARGO BANK,

PRO-DEX, INC.

NATIONAL ASSOCATION

 

 

By:   /s/   Mark P. Murphy

By:       /s/ Manishi G. Parikh

       Mark P .Murphy

           Manishi G. Parikh

       Chief Executive Officer

            Vice President

 

 

By:   /s/   Jeffrey Ritchey

 

         Jeffrey Ritchey

 

         Chief Financial Officer, Treasurer, Secretary

 

 

 

 